                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOYCE MARIE SIMMONS,                                Case No. 19-cv-00139-HSG
                                   8                     Plaintiff,                          ORDER GRANTING REQUEST TO
                                                                                             DEEM AMENDED COMPLAINT
                                   9              v.                                         TIMELY FILED
                                  10     KIMBERLY LUKE,                                      Re: Dkt. No. 12
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at the Federal Correctional Institution in Dublin, California, has filed

                                  14   the instant pro se action pursuant to 42 U.S.C. § 1983. On May 3, 2019, the Court dismissed the

                                  15   complaint with leave to amend. Dkt. No. 8. Plaintiff was instructed to file an amended complaint

                                  16   by May 31, 2019. See id. Plaintiff’s amended complaint was submitted to prison authorities for

                                  17   mailing on May 31, 2019, and filed with the Court on June 17, 2019. Dkt. No. 11. The Court

                                  18   affords Plaintiff application of the prison mailbox rule. See Houston v. Lack, 487 U.S. 266, 276

                                  19   (1988) (pro se prisoner filing is dated from the date prisoner delivers it to prisoner authorities).

                                  20   Plaintiff’s amended complaint is deemed timely filed on May 31, 2019. The Court construes

                                  21   Plaintiff’s request for leave to file the amended complaint out of time as a request to deem the

                                  22   amended complaint timely filed and GRANTS the request.

                                  23          This order terminates Dkt. No. 12.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 7/23/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
